Citation Nr: 1045900	
Decision Date: 12/08/10    Archive Date: 12/20/10

DOCKET NO.  09-09 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUE

Whether new and material evidence has been submitted to reopen a 
claim for entitlement to service connection for an acquired 
psychiatric disorder, to include posttraumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel





INTRODUCTION

The Veteran had active service from August 1965 to December 1968.

This matter comes before the Board of Veteran's Appeals (Board) 
on appeal from a February 2007 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.

Although this matter has been certified for review of the issue 
as whether new and material evidence has been receive to reopen a 
claim for service connection for PTSD, the record indicates that 
the Veteran has other psychiatric diagnoses.  The Board has 
therefore recharacterized the issue as noted on the title page of 
this decision and remand.  Clemons v. Shinseki, 23 Vet. App. 1 
(2009). 

The issue of entitlement to service connection for an acquired 
psychiatric disorder to include PTSD is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A claim for service connection for PTSD was denied by rating 
decision in March 2004, and the Veteran did not perfect his 
appeal.  

2.  Evidence received since March 2004 is new, relates to an 
unestablished fact necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The March 2004 rating decision that denied service connection 
for PTSD is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.1103 (2010).


2.  The evidence added to the record since March 2004 is new and 
material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159.  With regard to 
the issue of whether new and material evidence has been received, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the duty 
to assist, such error was harmless and will not be further 
discussed.

New and Material Evidence

The Veteran's original claim for service connection for PTSD was 
denied by a rating decision in March 2004.  After filing a notice 
of disagreement and being issued a statement of the case, he did 
not perfect his appeal, and the decision became final at the end 
of the statutory time limit.  38 U.S.C.A. § 7105; 38 C.F.R. § 
20.1103.  Consequently, the Veteran's claim for service 
connection for PTSD can only be reopened if new and material 
evidence has been submitted since the last prior final decision.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Evidence is "new" if it was not of record at the time of the last 
prior final denial of the claim.  It is "material" if, by itself 
or when considered with previous evidence of record, it relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence must not be cumulative or redundant of 
the evidence of record at the time of the last prior final denial 
of the claim, and it must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156.  For the purpose of 
establishing whether new and material evidence has been received, 
the credibility of the evidence, but not its weight, is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the March 2004 rating 
decision did not include a confirmed diagnosis of PTSD.  The RO 
determined that the Veteran did not have PTSD and service 
connection was denied.  

Relevant evidence that has been associated with the claims folder 
since the March 2004 rating decision includes VA treatment 
records and the report of a VA examination in August 2005 that 
includes a diagnosis of PTSD.  The Veteran's claim was previously 
denied in part because there was no evidence that PTSD had been 
diagnosed.  The newly received evidence indicates that he has 
been provisionally diagnosed as having PTSD as well as attention 
deficit hyperactivity disorder.  Therefore, this evidence relates 
to an unestablished fact necessary to substantiate the claim, 
constitutes new evidence that is material to the Veteran's claim, 
and raises a reasonable possibility of substantiating his claim.  
As evidence that is both new and material has been received, the 
claim for service connection for PTSD is reopened.

Adjudication of the Veteran's claim does not end with the 
determination that new and material evidence has been received.  
This matter must now be addressed on a de novo basis.  For the 
reasons detailed in the remand section, additional development is 
required for a full and fair adjudication of the underlying 
service connection claim.

ORDER

New and material evidence having been received, the claim for 
service connection for PTSD is reopened; to that extent only, the 
appeal is granted.


REMAND

A review of the record discloses the need for further 
development.  The Veteran is seeking service connection for PTSD, 
which he contends results from his experiences in service.  
Specifically he reports that he was exposed to stressors while 
assigned to a patrol boat near the city of Qui Nhon in Vietnam in 
1967 and 1968.  He reports that he was exposed to dead bodies 
from explosions and enemy attacks and that he was attacked by a 
member of the Viet Cong who was then killed by a comrade of the 
Veteran after the Veteran and others boarded a boat to inspect 
its cargo.

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with VA regulations; a link, 
established by medical evidence, between current symptoms and an 
in-service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  

Since this matter was last considered by the RO, there have been 
significant changes in the applicable law.  As noted above, the 
Board is remanding this appeal for consideration of the expanded 
claim of service connection for an acquired psychiatric disorder, 
due to Clemons. 

The RO denied the claim in part based upon the lack of 
substantiation for the Veteran's claimed stressors.  However, 
regulations were recently amended to include that if a stressor 
claimed by a Veteran is related to fear of hostile military or 
terrorist activity and a VA psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA has contracted, 
confirms that the claimed stressor is adequate to support a 
diagnosis of PTSD, and that the Veteran's symptoms are related to 
the claimed stressor, in the absence of clear and convincing 
evidence to the contrary, and provided the claimed stressor is 
consistent with the places, types, and circumstances of the 
Veteran's service, the Veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  
"Fear of hostile military or terrorist activity" means that a 
veteran experienced, witnessed, or was confronted with an event 
or circumstance that involved actual or threatened death or 
serious injury, or a threat to the physical integrity of the 
veteran or others, and the veteran's response to the event or 
circumstance involved a psychological or psycho-physiological 
state of fear, helplessness, or horror.  See 38 C.F.R. § 
3.304(f)(3) (2010); 75 Fed Reg. 39843 (July 13, 2010).

The Veteran's Form DD 214 establishes that he worked as an engine 
mechanic aboard ships and was awarded the Vietnam Service Medal 
and Vietnam Campaign Medal, and service personnel records 
indicate that he served as a member of a Task Group that operated 
in Support of operations in the Sea of Japan.  In addition, the 
claims file contains VA treatment records which indicate that he 
has been assessed as having PTSD and ADHD.  

As there is evidence of a current psychiatric disability, 
variously diagnosed, evidence that the Veteran served in Vietnam 
during the Vietnam era, statements from the Veteran regarding in-
service stressors, and an indication that PTSD may possibly be 
associated with the Veteran's service, the Board finds that it is 
necessary to afford the Veteran a VA medical examination to 
determine whether the Veteran's current psychiatric disorder  is 
related to service.  McLendon v. Nicholson, 20 Vet. App. 79 
(2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 
3.159(c)(4)(i).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA psychiatric 
examination to determine the current nature 
and likely etiology of his claimed 
psychiatric disorder.  The claims folder 
should be made available to the examiner for 
review.  Based on the examination and review 
of the record, the examiner should answer the 
following:

If a diagnosis of PTSD is appropriate, the 
examiner should specify (1) whether the 
stressors claimed by the Veteran (to include 
mortar and sniper attacks) was sufficient to 
produce PTSD; (2) whether the remaining 
diagnostic criteria to support the diagnosis 
of PTSD have been satisfied; and (3) whether 
there is a link between the current 
symptomatology and the confirmed in-service 
stressor sufficient to produce PTSD.  

If the examination results in a psychiatric 
diagnosis other than PTSD, the examiner 
should offer an opinion as to the etiology of 
the non-PTSD psychiatric disorder, to include 
whether it is at least as likely as not (a 
50 percent or greater probability) that the 
condition is related to the Veteran's 
service. 

A rationale should be provided for any 
opinion expressed.  If the requested opinion 
cannot be provided without resort to 
speculation, the examiner should so state and 
explain why an opinion cannot be provided 
without resort to speculation.

2.  Review the record and complete any 
further development, if necessary.  
Thereafter, readjudicate the issue on appeal.  
If the claim remains denied, the RO should 
issue a supplemental statement of the case 
and afford the Veteran and his representative 
an opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action 


must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


